Norman asserts that the trial court erred in sentencing him because robbery and aggravated robbery were, in this case, allied offenses of similar import. Norman failed to raise this issue at the time of sentencing. Even so, this court reviews his allied-offense claim under a plain-error analysis.1 Under the plain-error analysis, we must determine "(1) whether there is an error, (2) whether it is plain error, and (3) whether the defendant was prejudiced.2
In determining whether offenses are allied offenses of similar import, a two-step analysis must be applied. First "the statutorily defined elements of offenses that are claimed to be of similar import are compared in the abstract." (Emphasis in original.)3 As the Ohio Supreme Court has explained, "[c]ourts should assess, by aligning the elements of each crime in the abstract, whether the statutory elements of the crimes `correspond to such a degree that the commission of one crime will result in the commission of the other.'"4 If the offenses are allied offenses of similar import, the offender's conduct is then reviewed to determine whether the offenses were committed separately or with a separate animus. If the offenses were committed separately or there was a separate animus, an offender can be convicted of both offenses.5
It is obvious that aggravated robbery and robbery were in this case allied offenses. In each instance, the defendant committed one act of robbing a storeowner by threat of using a weapon. The use of the deadly weapon was what elevated the offense to aggravated robbery. Otherwise, it would have been *Page 205 
"plain" robbery. It was one or the other, not two different things. Of course, the simple is not simple in the law, so courts have developed elaborate and often confusing tests to determine whether offenses are "allied." While this analysis only states the obvious, I have to discuss it.
Norman's aggravated robbery convictions in each instance required proof of (1) the commission of a theft offense and (2) having a deadly weapon on or about the offender's person or under his control, and displaying, brandishing, indicating he possessed, or using the deadly weapon.6 His robbery convictions in each instance required proof of (1) the commission of a theft offense and (2) the infliction, attempt to inflict or threat to inflict physical harm on another.7 An examination of the elements of the two offenses in the abstract makes clear that the offense of robbery (theft with threat of physical harm) and the offense of aggravated robbery (theft while brandishing or displaying a deadly weapon) corresponded to such a degree that the commission of one resulted in the commission of the other. In other words, if a person brandishes a deadly weapon during a theft offense, the brandishment encompasses a threat to inflict physical harm — that is the very purpose of displaying a weapon. It is therefore impossible to commit the type of aggravated robbery alleged in this case without also committing robbery.
Because the robbery and aggravated robbery charges involved allied offenses, the next issue is whether Norman committed the crimes separately or with a separate animus. Norman was charged with and convicted of robbery and aggravated robbery of each establishment. To complete the theft element of each charge relating to each establishment, the state proved only one theft.8
Obviously, Norman's sole animus was to take money from each establishment. Thus, the robbery and aggravated robbery of each establishment were done with the same animus.
Further, as to whether the robbery and aggravated robbery relating to each establishment were committed separately, it is apparent that the same conduct supported both charges: pointing a gun at the clerk and demanding money. Norman should not have been convicted for both robbery and aggravated robbery as to each establishment. Again, aggravated robbery includes robbery.
We have consistently held that it is prejudicial plain error for a trial court to impose separate sentences for allied offenses of similar import even when the *Page 206 
sentences are to run concurrently.9
"The prejudice is a `criminal record [that] will reveal convictions for two felonies' when the defendant has committed only one criminal act."10 Thus, we should sustain Norman's first assignment. The multiple sentences imposed for the allied offenses of similar import should be vacated.
1 State v. Fields (1994), 97 Ohio App.3d 337, 344, 646 N.E.2d 866,871.
2 Id. at 344, 646 N.E.2d at 370.
3 State v. Rance (1999), 85 Ohio St.3d 632, 710 N.E.2d 699, paragraph one of the syllabus.
4 Id. at 638, 710 N.E.2d at 705, quoting State v. Jones (1997),78 Ohio St.3d 12, 13, 676 N.E.2d 80, 81.
5 State v. Blankenship (1988), 38 Ohio St.3d 116, 526 N.E.2d 816.
6 See R.C. 2911.01(A) (1).
7 See R.C. 2911.02(A) (2).
8 See State v. Fields, 97 Ohio App.3d at 346, 646 N.E.2d at 872.
9 See State v. Fields, supra, and cases there cited; State v.Terry (Aug. 29, 1997), Hamilton App. No. C-960548, unreported.
10 State v. Fields, 97 Ohio App.3d at 348, 646 N.E.2d at 873, quoting State v. Burl (Dec. 16, 1992), Hamilton App. No. C-920167, unreported.